DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 6/6/2022. The claim amendments are entered. Presently, claims 1-4 and 6-9 are now pending. Claim 5 has been cancelled. Claims 1 and 7 have been amended.

Applicant has sufficiently amended the specification to provide requisite support for reference label 212 in Figs. 2 and 3. Accordingly, the drawing objection regarding this reference label is withdrawn. 

Applicant has amended the drawing to provide the requisite reference labels 100, 200, and 300 in Figs. 1, 2, and 3, respectively. Accordingly, the drawing objection regarding these missing reference labels are withdrawn. However, another issue has arisen regarding these reference labels as described below. 

Applicant has sufficiently amended claim 7 to address the §112(a) issue. Accordingly, the §112(a) rejection against this claim and its dependent claims are withdrawn. 

Applicant has sufficiently amended claim 1 to address the §112(b) ambiguity issues. By fixing the ambiguity in claim 1, the ambiguities in claim 1 and 3 are addressed, as well as in the other dependent claims which inherited the ambiguity from claim 1. The ambiguity surrounding “neural network” is sufficiently resolved. Accordingly, the §112(b) rejections are withdrawn. 

Response to Arguments
Applicant's arguments filed on 6/6/2022 have been fully considered and are addressed below.

Applicant argues that the terms “input unit”, “output unit”, and “computing unit” should not be interpreted under §112(f) because the terms are followed by sufficient structure, such as that of the various conversion units and interconnected analog crossbar circuit (Applicant’s reply pgs. 7-8). Applicant’s arguments have been fully considered and accepted. Applicant has provided sufficient explanations regarding the structure related to the input, output, and computing units. Accordingly, the §112(f) interpretation is withdrawn. 

Applicant argues that Shafiee does not apply because it allegedly does not teach all the various limitations of the newly presented claim amendments (Applicant's reply pgs. 8-10). This argument is persuasive. Shafiee by itself does not explicitly teach all the amended claim limitations, and accordingly, the §102 rejection is withdrawn. 
However, the combination of Shafiee, when considered in conjunction with Tang, which has been incorporated into the §103 rejection of the independent claims as necessitated by Applicant's amendments, does teach the amended claim limitations. Accordingly, an updated rejection is presented under §103.

Applicant argues that Tang allegedly does not teach the amended claim limitations, as imported from now canceled claim 5, because it allegedly does not teach the limitation regarding not including other ADC units (Applicant’s reply pgs. 8-10). This argument is not persuasive. The claim amendments recite the inclusion of an ADC unit and not any other ADC units. The ADC unit that the claim refers to is denoted by reference label 230 in Figs. 2 and 3. It can be seen from the figures that the ADC unit is actually composed of a plurality of ADCs combined to make the one ADC unit that is recited in the claim. That is, each crosspoint of the ending crossbar has a respective ADC that it interacts/interfaces with, wherein each of the respective ADCs is combined together for all the crosspoints to generate the ADC unit recited in the claim. 
Similarly, Tang teaches and shows in Fig. 1 that each crosspoint of the crossbar at the output also has a respective ADC that it interacts/interfaces with. Wherein, the respective ADCs and their values are combinable to generate the output signals. That is, the respective ADCs are essentially being combined together into the ADC unit in order to generate the output signals. 
Therefore, contrary to Applicant’s arguments, Tang does teach the claimed limitations.  

Drawings
The drawings are objected to because reference label 100 in Fig. 1, reference label 200 in Fig. 2, and reference label 300 in Fig. 3 are missing their required respective lead line or arrow. See MPEP 608.02(V) at 37 C.F.R. 1.84(q) and (r) for further details.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shafiee et. al., “ISAAC: A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars” (hereinafter Shafiee) in view of Tang et. al., “Binary Convolutional Neural Network on RRAM” (hereinafter Tang). 

Regarding claim 1, Shafiee teaches:
A computing unit for accelerating a neural network, comprising (Sections I and III: describing the “In-Situ Analog Arithmetic in Crossbars” (ISAAC) convolutional neural network accelerator (CNN). That is, ISAAC denotes a computing unit that accelerate a NN.): 

an input unit that includes a digital-to-analog conversion unit that is configured to receive a digital input vector and convert the digital input vector into a first analog signal that is provided as an input to a first interconnected analog crossbar circuit of a plurality of analog crossbar circuits (Sections III and VI: describing that the ISAAC architecture is made up of tiles, called in-situ multiply-accumulate (IMA) units, with each tile comprising a plurality of interconnected memristor crossbars along with a digital-to-analog conversion (DAC) unit and an input register (IR) that can receive input data into the crossbars including an initial crossbar as shown in Figs. 2 and 4. Wherein the memristor crossbars are a type of analog crossbar (Abstract and Section IID as shown in Fig. 1) and the input can comprise an input vector (Section IV) such as digital input values (Section II).); 
an output unit that includes an analog-to-digital conversion unit that is configured to receive as an input a second analog signal from the output of a last interconnected analog crossbar circuit of a plurality of analog crossbar circuits and convert the second analog signal into a digital output vector (Sections III and VI: describing that the ISAAC architecture is made up of tiles that comprises a plurality of interconnected memristor crossbars along with an analog-to-digital conversion (ADC) unit and an output register (OR) that can receive data from the crossbars including a last crossbar as shown in Figs. 2 and 4. Wherein the memristor crossbars are a type of analog crossbar (Abstract and Section IID as shown in Fig. 1) and the output can comprise a digital output values (Section IID).); and 
a plurality of interconnected analog crossbar circuits that include the first interconnected analog crossbar circuit and the last interconnected crossbar circuits (Sections III and VI: describing that the ISAAC architecture is made up of tiles that comprises a plurality of interconnected memristor crossbars as shown in Figs. 2 and 4 that can include an initial and a last crossbar.), 
wherein each interconnected analog crossbar circuit of the plurality of interconnected analog crossbar circuits corresponds to a particular layer of the neural network (Section IV: describing that the layers of the neural network can be assigned to various tiles with their corresponding crossbars.), 
wherein each interconnected analog crossbar circuit includes a plurality of crosspoints (Section IID: describing that the memristor crossbar has connections and bitlines as shown in Fig. 1, wherein the intersection points of the crossbar can denote crosspoints.),
wherein each crosspoint stores a weight of a plurality of weights associated with a layer of the neural network to which the interconnected analog crossbar circuit corresponds (Sections II(D), III and IV: describing that the crossbars store synaptic weights of the neurons in the  layers of the neural network.), 
wherein one or more of the interconnected analog crossbar circuits is configured to receive as an input a third analog signal from another interconnected analog crossbar circuit of the plurality of interconnected crossbar circuits (Sections III, IV and VI: describing that the ISAAC architecture is made up of tiles that comprises a plurality of interconnected memristor crossbars that can receive or read various inputs from other crossbars, e.g. such as inputs that have been converted to analog values from respective crossbars that can include a third crossbar. See Figs. 2 and 4: showing the architecture and various crossbars.) and 
perform one or more operations on the third analog signal based on the matrix weights stored by the crosspoints of the interconnected analog crossbar circuit that received the third analog signal to generate an output analog signal (Sections II(D), IV, and VI: describing operations, e.g. matrix computations, that can be performed using synaptic weights associated by the layers as stored by the memristor crossbars. Wherein the operations can include analog values from various crossbars, including a third crossbar, to generate outputs (see citation in previous sentence). See Fig. 2 and 4: showing the ISAAC architecture and crossbars.), and ….

While the cited reference Shafiee teaches the above limitations of claim 1, it does not explicitly teach: “wherein the computing unit does not include any other analog-to-digital conversion units that generate a digital output based on an input that includes an analog signal output by an interconnected analog crossbar circuit other than the analog-to-digital conversion unit of the output unit”. Tang teaches: a resistive random-access memory (RRAM) crossbar-based neural network accelerator computing system (Tang Abstract and Section I). Wherein the system comprises only one set of analog-to-digital conversion unit (ADC) connected to the crossbar and no other ADC units, with the one ADC set converting analog values into digital values as depicted in Fig. 1 (Tang Section II). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the computing unit for accelerating a neural network comprising DAC and ADC units attached to the corresponding interconnected crossbar in the cited reference to include one ADC unit in Tang. Doing so would enable the use of an RRAM as a crossbar for neural network acceleration wherein “low bit-level RRAM devices and low bit-level ADC/DAC interfaces in RRAM-based Computing System (RCS) design [can] lead[] to faster read-and-write operations and better energy efficiency structure” (Tang Abstract and Section II).
Regarding claim 2, the rejection of claim 1 is incorporated. Shafiee teaches:
The circuit of claim 1, wherein the one or more operations include performing matrix multiplication operations on the third analog signal based on the matrix weights stored by the crosspoints of the interconnected analog crossbar circuit that received the third analog signal to generate an output analog signal (Sections II (D), IV, and VI: describing operations, e.g. matrix computations, that can be performed using synaptic weights associated by the layers as stored by the memristor crossbars. Wherein the operations can include analog values from various crossbars, including a third crossbar, to generate outputs (see citation in previous sentence). See Fig. 2 and 4: showing the ISAAC architecture and crossbars.).

Regarding claim 4, the rejection of claim 1 is incorporated. Tang further teaches: “wherein the computing unit does not include any other digital-to-analog conversion units that generate an analog output based on a digital vector for input to an interconnected analog crossbar circuit other than the digital-to-analog conversion unit of the input unit (Tang Abstract and Section I: describing a resistive random-access memory (RRAM) crossbar-based neural network accelerator computing system. Wherein the system comprises only one set of digital-to-analog conversion unit (DAC) connected to the crossbar and no other DAC units, with the one DAC set converting digital inputs, e.g. signals or vectors, to analog outputs as depicted in Fig. 1 (Tang Section II).)”. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the computing unit for accelerating a neural network comprising DAC and ADC units attached to the corresponding interconnected crossbar in the cited reference Shafiee to include the one DAC unit in Tang. Doing so would enable the use of an RRAM as a crossbar for neural network acceleration wherein “low bit-level RRAM devices and low bit-level ADC/DAC interfaces in RRAM-based Computing System (RCS) design [can] lead[] to faster read-and-write operations and better energy efficiency structure” (Tang Abstract and Section II). 

Regarding claim 6, the rejection of claim 1 is incorporated. Shafiee teaches:
The computing unit of claim 1, wherein each crossbar circuit of the plurality of interconnected analog crossbar circuits other than the first crossbar circuit is configured to receive as input an analog output generated by a previous analog crossbar circuit (Sections III, IV and VI: describing that the ISAAC architecture is made up of tiles that comprises a plurality of interconnected memristor crossbars that can receive or read various inputs from other crossbars, e.g. such as inputs that have been converted to analog values from other crossbars. See Figs. 2 and 4: showing the architecture and various crossbars.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shafiee et. al., “ISAAC: A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars” (hereinafter Shafiee) and Tang et. al., “Binary Convolutional Neural Network on RRAM” (hereinafter Tang) in view of Ma et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0075339, hereinafter Ma). 



Regarding claim 3, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: “wherein the neural network is a fully-connected neural network”. Ma teaches: that an artificial neural network (ANN) “can be a simple fully connected neural network, such as the Deep Neural Network (DNN)” (Ma [0032]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the computing unit for accelerating a neural network comprising DAC and ADC units attached to the corresponding interconnected crossbar and the one ADC unit in the combined cited references to include the fully connected NN in Ma. Doing so would enable a hardware acceleration of NN via a resistive random-access (ReRAM), i.e. “ReRAM-based acceleration for ANN” (Ma [0059]). 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shafiee et. al., “ISAAC: A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars” (hereinafter Shafiee) and Tang et. al., “Binary Convolutional Neural Network on RRAM” (hereinafter Tang) in view of Hasan et. al., “On-chip Training of Memristor Based Deep Neural Networks” (hereinafter Hasan). 

Regarding claim 7, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: “at least one array of analog signal amplifiers that is positioned between a pair of analog crossbar circuits included in the plurality of interconnected analog crossbar circuits Hasan teaches: operational amplifiers (op amps), i.e. a type of analog signal amplifiers, that can be attached to the memristor crossbar circuits, denoting the analog crossbar circuits (Hasan Sections III(A) and (B) and Section V(A)) as shown in Figs. 3 and 5. Wherein the op amps are positioned between a pair of the memristor crossbar circuits, e.g. layers 1 and 2 memristor crossbar circuits, as part of the plurality of interconnected analog crossbar circuits as embodied by the two layers memristor crossbar circuits (Hasan Sections III(A) and (B) and Fig. 5). The layer 1 crossbar circuit and the layer 2 crossbar circuit are interconnected as part of the plurality of interconnected analog crossbar circuits (Hasan Sections III(A) and (B) and Fig. 5). See also Hasan Section V(A): describing that the interconnected crossbars can have various values, e.g. values i or i+1, denoting the plurality of crossbars and layers. This is shown in Fig. 11. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the computing unit for accelerating a neural network comprising DAC and ADC units attached to the corresponding interconnected crossbar and the one ADC unit in the combined cited references to include the operational amplifiers in Hasan. Doing so would enable “on-chip training circuits for memristor based deep neural networks utilizing unsupervised and supervised learning methods…. Our design utilizes two memristors per synapse for higher precision of weights. We have demonstrated successful training of memristor based deep networks for the MNIST [modified National Institute of Standards and Technology] digit classification and the KDD [knowledge discovery and data] intrusion detection datasets.” (Hasan Abstract). Wherein “[o]n-chip training of memristor crossbar based deep neural network systems can provide high throughput training at low energy consumption over an ex-situ training system” (Hasan Section IX). 

Regarding claim 8, the rejection of claim 7 is incorporated. Hasan further teaches:
The computing unit of claim 7, wherein the at least one array of analog signal amplifiers is configured to 
(i) receive as an input an analog output generated by the second analog crossbar circuit (Hasan Section III(B) and Section V: describing that the output generated by the crossbar can be received as inputs by the op amps, wherein the crossbar can be a second crossbar and operate in the analog domain, thus the outputs can be analog values. See also Figs. 5 and 11.) and 
(ii) generate as an output an analog output for use as an input to a fourth analog crossbar circuit (Hasan Section V: describing that outputs from various crossbars can be input into a subsequent crossbar, e.g. a fourth crossbar. See Fig. 11: showing crossbars that can be linked together wherein the cycle can repeated for subsequent crossbars up to some n value, such that the op amps from an earlier crossbar can generate an output that would later act as an input to subsequent crossbars, e.g. input into a fourth crossbar based on data from an earlier crossbar, e.g. a second crossbar.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the computing unit for accelerating a neural network comprising DAC and ADC units attached to the corresponding interconnected crossbar and the one ADC unit in the combined cited references to include the operational amplifiers and its operation in receiving and outputting data in Hasan. Doing so would enable “on-chip training circuits for memristor based deep neural networks utilizing unsupervised and supervised learning methods…. Our design utilizes two memristors per synapse for higher precision of weights. We have demonstrated successful training of memristor based deep networks for the MNIST [modified National Institute of Standards and Technology] digit classification and the KDD [knowledge discovery and data] intrusion detection datasets.” (Hasan Abstract). Wherein “[o]n-chip training of memristor crossbar based deep neural network systems can provide high throughput training at low energy consumption over an ex-situ training system” (Hasan Section IX).

Regarding claim 9, the rejection of claim 7 is incorporated. Shafiee teaches:
The computing unit of claim 7, wherein each crossbar circuit of the plurality of interconnected analog crossbar circuits other than the first crossbar circuit is configured to receive as an input (i) an analog output generated by a previous analog crossbar circuit (Sections III, IV and VI: describing that the ISAAC architecture is made up of tiles that comprises a plurality of interconnected memristor crossbars that can receive or read various inputs from other crossbars, e.g. such as inputs that have been converted to analog values from other crossbars. See Figs. 2 and 4: showing the architecture and various crossbars.) or (ii) an analog output generated by the at least one array of analog signal amplifiers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Gupta et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0228345): describing an analog crossbar array with an analog-to-digital (ADC) array unit and a digital-to-analog (DAC) array unit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
 


/BRIAN M SMITH/Primary Examiner, Art Unit 2122